DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.   Restriction to one of the following inventions is required under 35 U.S.C. 121:
      
     I.   Claims 1-12 and 20-28 drawn to a method and a data processing terminal of displaying a plurality of icons of a plurality of apps on a display unit of a data processing terminal comprising the steps of: a receiving step, a label checking step and a first group displaying step, whereby said terminal allows said user to easily identify said apps of said first group simply by looking at said display unit, classified in H04L51/224 and G06F3/04817.

  II.   Claims 13-16 drawn to a method of displaying a plurality of icons of a plurality of apps on a display unit of a data processing terminal comprising the steps of : a partitioning step, a receiving step, a first displaying step and a second displaying step, whereby said terminal allows said user to easily identify said first app of said apps simply by looking at said first portion of said display unit, classified in H04L51/224, G06F3/04817 and G06F3/0481.

III.  Claims 17-19 and 29-36 drawn to a method and a data processing terminal of displaying a plurality of icons of a plurality of apps on a display unit of a data processing terminal comprising the steps of: a receiving step, a label checking step, a classifying step and a displaying step, whereby said terminal allows said user to easily identify said first group of said apps each of which has received said at least one unread labeled content, classified in H04L51/224, G06F3/04817 and G06F3/0481.

IV.    Claims 37-40 drawn to a method of displaying a plurality of icons of a plurality of apps on a display unit of a data processing terminal comprising the steps of : a receiving step, a labeling step, an unlabeling step, an icon displaying step, a window displaying step and an emphasizing step wherein said terminal displays both of said unread labeled content and said unread unlabeled content, while emphasizing said unread labeled content but not emphasizing said unread unlabeled content, when said user provides a second user input to said group window, H04L51/224, G06F3/04817, G06F3/0481 and G05B2219/31474

                                         How Inventions are related
4.    Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as a receiving step wherein said terminal receives a plurality of unread contents related to said apps after a user of said terminal has finished running said apps; a label checking step wherein said terminal selects a first group of said apps each of which has received at least one of said unread contents and wherein said at least one of said unread contents is an unread labeled content which labels said user as its labeled receiver; and a first group displaying step wherein said terminal displays icons of said apps of said first group closer to each other on said display unit than to icons of said apps of a second group, wherein each of said apps of said first group has received at least one of said unread labeled content, and wherein each of said apps of said second group has not received any unread labeled content, whereby said terminal allows said user to easily identify said apps of said first group simply by looking at said display unit. See MPEP § 806.05(d).

5.   Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, In the instant case, subcombination I has separate utility such as a receiving step wherein said terminal receives a plurality of unread contents related to said apps after a user of said terminal has finished running said apps; a label checking step wherein said terminal selects a first group of said apps each of which has received at least one of said unread contents and wherein said at least one of said unread contents is an unread labeled content which labels said user as its labeled receiver; and a first group displaying step wherein said terminal displays icons of said apps of said first group closer to each other on said display unit than to icons of said apps of a second group, wherein each of said apps of said first group has received at least one of said unread labeled content, and wherein each of said apps of said second group has not received any unread labeled content, whereby said terminal allows said user to easily identify said apps of said first group simply by looking at said display unit. See MPEP § 806.05(d).

6.   Inventions I and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, In the instant case, subcombination I has separate utility such as a receiving step wherein said terminal receives a plurality of unread contents related to said apps after a user of said terminal has finished running said apps; a label checking step wherein said terminal selects a first group of said apps each of which has received at least one of said unread contents and wherein said at least one of said unread contents is an unread labeled content which labels said user as its labeled receiver; and a first group displaying step wherein said terminal displays icons of said apps of said first group closer to each other on said display unit than to icons of said apps of a second group, wherein each of said apps of said first group has received at least one of said unread labeled content, and wherein each of said apps of said second group has not received any unread labeled content, whereby said terminal allows said user to easily identify said apps of said first group simply by looking at said display unit. See MPEP § 806.05(d).

7.   Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as a  partitioning step wherein said terminal defines a first portion and a second portion on said display unit and wherein said first portion is different from said second portion; a receiving step wherein said terminal receives a plurality of unread contents related to said apps after a user of said terminal has finished running said apps; a first displaying step where said terminal displays an icon of a first app of said apps on said first portion of said display unit when said first app has received at least one unread labeled content which labels said user as a labeled user; and a second displaying step where said terminal displays an icon of a second app of said apps on said second portion of said display unit when said second app has not received any unread labeled content, whereby said terminal allows said user to easily identify said first app of said apps simply by looking at said first portion of said display unit. See MPEP § 806.05(d).

8   Inventions II and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as a  partitioning step wherein said terminal defines a first portion and a second portion on said display unit and wherein said first portion is different from said second portion; a receiving step wherein said terminal receives a plurality of unread contents related to said apps after a user of said terminal has finished running said apps; a first displaying step where said terminal displays an icon of a first app of said apps on said first portion of said display unit when said first app has received at least one unread labeled content which labels said user as a labeled user; and a second displaying step where said terminal displays an icon of a second app of said apps on said second portion of said display unit when said second app has not received any unread labeled content, whereby said terminal allows said user to easily identify said first app of said apps simply by looking at said first portion of said display unit. See MPEP § 806.05(d).

9.   Inventions III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as a  data processing terminal which is installed with said apps and which receives contents which are related with said apps, wherein an unread content is a content which said terminal has received after a user of said terminal has finished running said apps and which, therefore, said user has not confirmed, wherein said unread content is either an unread labeled content or an unread unlabeled content, wherein said unread labeled content is a first content which a sender of said first content labels said user as a labeled receiver, and wherein said unread unlabeled content is a second content which said sender of said second content has not labeled said user as said labeled receiver, said method comprising the steps of: a receiving step wherein said terminal receives said unread contents related to a certain app; a label checking step wherein said terminal determines whether said unread contents include at least one unread labeled content; a classifying step wherein said terminal classifies said certain app as a first group app when said unread contents includes said at least one unread labeled content, and wherein said terminal classifies said certain app as a second group app when said unread content does not include said unread labeled content; and a displaying step wherein said terminal displays said first group of said apps and said second group of said apps in different portions of said display unit, whereby said terminal allows said user to easily identify said first group of said apps each of which has received said at least one unread labeled content. See MPEP § 806.05(d).

10.    The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

                                   Explanation why Restriction is proper
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
       Inventions I, II , III and  IV require significantly different search queries with respect to one another. Each invention involves specific components, each performs respective operations thus the search must focus on different aspect associated with the operations. Such will require divergent search strategies involving the differentiated subject matter, creating reasonably serious search and examination burden.
      Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
   A telephone call was made to Sungyeop Chung (Reg. No. 64,130) on 18 August 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459